Citation Nr: 0812524	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO. 03-21 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim for service connection for terato-carcinoma 
of the right testicle with metastasis to the right femoral 
lymph nodes.

2. Entitlement to service connection for epididymitis.

3. Entitlement to service connection for lymphedema of the 
right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to May 1958.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, declined to reopen the veteran's claim for service 
connection for terato-carcinoma of the right testicle with 
metastasis to the right femoral lymph nodes, and denied 
service connection for epididymitis and lymphedema of the 
right leg.

In May 2007, the Board remanded to the RO the claims on 
appeal for compliance with the Veterans Claims Assistance Act 
(VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). Subsequently that month, the RO via the Appeals 
Management Center (AMC) in Washington, D.C. attempted to 
complete the requested action. It continued the denial of the 
veteran's claims (as reflected in the October 2007 
supplemental statement of the case (SSOC)) and returned the 
matters to the Board for further appellate consideration.

The Board's decision on the claim for service connection for 
epididymitis is set forth below. The petition to reopen the 
claim for service connection for terato-carcinoma of the 
right testicle with metastasis to the right femoral lymph 
nodes, and the claim for service connection for lymphedema of 
the right leg are addressed in the REMAND following the order 
and are again REMANDED to the AMC. VA will notify the veteran 
when further action, on his part, is required.


FINDING OF FACT

There is no competent medical evidence establishing that the 
veteran has a diagnosis of epididymitis.



CONCLUSION OF LAW

The criteria for service connection for epididymitis are not 
met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the VCAA, the Board is required to address the duty to 
notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2007, 
after the original adjudication of the veteran's claim. This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim for 
service connection; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

The letter also advised the veteran of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the veteran received VCAA notice after the original 
adjudication of his claim, he is not shown to be prejudiced 
by the timing of VCAA-compliant notice, as the RO 
readjudicated his claim in an October 2007 SSOC. See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, a VA 
examination report, and a private medical record are 
associated with the claims file. The veteran requested a 
Board hearing and was scheduled for the hearing, but failed 
to report. He did not request that the hearing be 
rescheduled.

Regarding the claim for service connection for epididymitis, 
while the veteran was not afforded a VA examination, there is 
no duty on the part of VA to provide a medical examination. 
As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown. The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained. Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain competent evidence to suggest that the disorders are 
related to the veteran's military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim - Service Connection for Epididymitis

The veteran contends that he has a disability of epididymitis 
that was incurred in active service. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim as the 
veteran is not found to have a current disability of 
epididymitis. Therefore, the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A July 1958 post-service VA discharge summary indicates that 
the veteran reported he had been treated several times for 
epididymitis, prior to enlistment into the service. The July 
1958 diagnosis was terato-carcinoma of the testicle, post-
operative, unchanged. There is no other post-service record 
showing any treatment, complaint, or diagnosis of 
epididymitis.

Although the veteran complained of previous incidents of 
epididymitis, he was not diagnosed with epididymitis on July 
1958 examination. Further, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis of a medical disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). There is 
also no other competent evidence showing a current diagnosis 
of epididymitis in the evidence of record. As indicated 
above, Congress has specifically limited entitlement to 
service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have 
resulted in a disability. See 38 U.S.C.A. § 1131. Hence, 
where, as here, there is no competent medical evidence 
establishing that the veteran has the disability for which 
service connection is sought, there can be no valid claim for 
service connection for that disability. See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). Hence, service connection for 
epididymitis must be denied.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for epididymitis is denied.


REMAND

The claims file reflects that further RO action on the 
petition to reopen the claim for service connection for 
terato-carcinoma of the right testicle and the claim for 
service connection for lymphedema of the right leg is 
necessary under the law. 


Terato-Carcinoma of the Right testicle with Metastasis

In the May 2007 Board remand, the Board directed the RO/AMC 
to advise the veteran of what evidence would substantiate his 
request to reopen his claim for service connection that was 
originally denied in August 1958, pursuant to Kent v. 
Nicholson, 20 Vet App. 1 (2006). In Kent, it was held that 
when a veteran applies to reopen a previously denied claim, 
VA must examine the bases for the denial in the prior 
decision and advise the claimant what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

The veteran's claim of service connection for terato-
carcinoma of the right testicle with metastasis to the right 
femoral lymph nodes was denied in August 1958 on the basis 
that his service entrance physical examination of June 1956 
noted the presence of enlargement of the right testicle; and 
that although a March 1957 in-service orthiectomy was 
performed which found terato-carcinoma of the right testicle 
(without mestastases), "disease potential" preexisted 
military service. The RO specifically found that the disorder 
was the product of ordinary progress of the disease. 

Pursuant to the May 2007 Board remand, the RO/AMC notified 
the veteran in a May 2007 letter that his claim for service 
connection for terato-carcinoma of the right testicle had 
been previously denied in an August 1958 RO rating decision. 
The reason for the denial given was that the disability was 
determined to have preexisted service. The RO/AMC then stated 
that the evidence that the veteran submitted "must relate to 
this fact." The notice is insufficient. 

The law provides that while VCAA notice under 38 U.S.C.A § 
5103(a) may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case, it 
necessarily must be tailored to the specific nature of the 
veteran's claim. Wilson v. Mansfield, 506 F.3d 1055, 1062 
(Fed. Cir. 2007). The veteran has not been notified that to 
in order to reopen his claim for service connection for 
terato-carcinoma of the right testicle, he needs to submit 
evidence showing that (1) the carcinoma did not preexist 
service, or (2) that if his disability preexisted service, it 
was aggravated by service. Therefore, proper notice as 
required under 38 U.S.C.A. § 5103(a) has not been provided as 
to the petition to reopen the claim of service connection for 
terato-carcinoma of the right testicle with metastasis to the 
right femoral lymph nodes.

Because the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the 
appellate courts, this matter must again be remanded. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Service Connection for Lymphedema

The veteran contends that he incurred lymphedema of the right 
leg as a residual of medical care afforded for terato-
carcinoma of the right testicle. Because resolution of the 
petition to reopen the claim of service connection for the 
carcinoma (the primary disorder) would have an impact upon 
the claim of service connection for lymphedema (the claimed 
secondary disorder), the Board must remand the latter claim. 
See 38 C.F.R. § 3.310(a); Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Service medical records show that in March 1957, the veteran 
underwent an orchiectomy and a retroperitoneal node 
dissection due to his carcinoma of the right testis. Post-
service, in June 1958, the veteran underwent a right radical 
groin dissection due to metastatic cancer of the testis. 

In an August 2002 letter from J.N., M.D., the non-VA 
physician stated that the veteran was diagnosed with 
lymphedema of the right leg. He opined that after careful 
review of the veteran's service medical records, the 
veteran's lymphedema was precipitated by the surgery that was 
performed in March 1957 while the veteran was in service. He 
reasoned that lymphedema was a well-known complication of any 
type of lymph node dissection, which could disrupt lymph flow 
causing lymphedema in the affected limb. Therefore, Dr. J.N. 
stated that because the veteran's surgeries and groin 
dissection were involving the right groin, and his lymphedema 
was in the right thigh area, it was more likely than not that 
the lymphedema was caused by the surgeries that occurred 
while the veteran was on active duty.

In August 2003, the veteran underwent a VA examination. The 
examiner noted that he reviewed the veteran's claims file and 
diagnosed the veteran with right lower extremity lymphedema 
secondary to a surgical procedure performed while on active 
duty.

In the December 2003 rating decision, the RO denied the 
veteran's claim for service connection for lymphedema of the 
right leg. It found that as the veteran's lymphedema was due 
to his surgery that occurred in service, the surgery in 
service was performed due to carcinoma of the right testis, 
and the carcinoma of the right testis has been found to be 
nonservice-connected, the resultant lymphedema is also 
nonservice-connected.

As the competent medical evidence suggests that lymphedema 
has been found to be a result of the veteran's surgery in 
service due to carcinoma of the right testicle, and as any 
decision with respect to the petition to reopen the claim for 
service connection for terato-carcinoma of the right testicle 
that is remanded herein may affect the veteran's claim for 
service connection for lymphedema, the claim for service 
connection for lymphedema is inextricably intertwined with 
the petition to reopen the claim for service connection for 
terato-carcinoma of the right testicle. See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated). As the 
claims should be considered together, it follows that, any 
Board action on the claim for service connection for 
lymphedema of the right leg, at this juncture, would be 
premature. Hence, a remand of this matter is warranted.

Further, the Board finds that clarification on the medical 
opinions included in the evidence of record, is necessary. As 
such, the law allows that every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2007).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. Id. See also Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(a) (2007). The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation. See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The veteran may be entitled to service connection for 
aggravation of a disability that is found to have preexisted 
service. As the August 2003 VA physician and the August 2002 
private physician both found that the veteran's lymphedema 
was related to the surgery in service, the surgery was due to 
the veteran's currently nonservice-connected carcinoma of the 
right testicle, and the carcinoma of the right testicle was 
found to preexist service and was not aggravated by service, 
the RO/AMC should return the claims file to the August 2003 
VA physician, P.L., M.D., to obtain a clarifying opinion as 
to whether the veteran's lymphedema of the right leg is a 
separate disability or whether it is a manifestation of an 
underlying disability. If it is a manifestation of an 
underlying disability, the physician should indicate the 
underlying disability. If the underlying disability is the 
veteran's carcinoma of the right testicle, the VA physician 
should state whether the lymphedema of the right leg is an 
aggravation of the veteran's carcinoma of the right testicle 
beyond the normal progression of the disease. See 38 C.F.R. § 
4.2 (stating that if the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).

If the August 2003 VA physician is unavailable, the claims 
file should be sent to another physician to obtain the above 
opinion. The RO/AMC should arrange for the veteran to undergo 
examination if the designated physician is unable to provide 
the requested opinion without examining the veteran.

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish to the veteran and 
his representative VCAA-compliant 
corrective notice specific to the petition 
to reopen the claim for service connection 
for terato-carcinoma of the right testicle 
with metastasis to the right femoral lymph 
nodes, as detailed above.

The RO's letter should include specific 
notice as to the type of evidence needed to 
substantiate the claim. In this regard, the 
letter should explain what is needed to 
reopen the claim (in terms that specify the 
basis(es) for the prior August 1958 
denial), as well as what is needed to 
substantiate the underlying claim for 
service connection on the merits (evidence 
that his disability did not preexist 
service, or that if his disability 
preexisted service, it was aggravated by 
service), pursuant to the Kent decision 
(cited to above).

To ensure that the duty to notify the 
claimant what evidence will be obtained by 
whom is met, the RO's letter(s) should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matter on 
appeal that are not currently of record. 
The letter should also include a summary of 
the evidence currently of record that is 
pertinent to the claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

2. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159. All records and responses 
received should be associated with the 
claims file. If any records sought are not 
obtained, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3. The veteran's claims file will be sent 
to the August 2003 VA examiner, Dr. P.L., 
or if that physician is not available, an 
appropriate VA physician, who will be 
requested to address the following:

a) Based on review of the claims file, to 
specifically include the service medical 
records and the August 2002 private 
opinion from Dr. J.N., the physician 
should state whether the veteran's 
lymphedema of the right leg is a separate 
disability or whether the lymphedema of 
the right leg is a manifestation of an 
underlying disability.

b) If the lymphedema is a manifestation 
of an underlying disability, the 
underlying disability should be noted.

c) If the underlying disability is the 
veteran's terato-carcinoma of the right 
testicle with metastasis to the right 
femoral lymph nodes, the physician should 
state whether the lymphedema of the right 
leg is an aggravation of the carcinoma of 
the right testicle that is beyond the 
normal progression of the disease.

If the VA physician is not able to render 
an opinion without examination of the 
veteran, the veteran should be afforded a 
VA examination in relation to his claim for 
service connection for lymphedema of the 
right leg, to answer the questions as noted 
above. Any and all indicated evaluations, 
studies and tests deemed necessary by the 
physician should be accomplished. The 
physician must review all pertinent records 
associated with the claims file.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the physician for review in 
connection with the examination.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


